DETAILED ACTION
Status of Application
	This action follows a reply filed on 02/01/2021.  Per the reply, claims 1 and 3 have been amended and claim 7 cancelled.  No new claims have been added.  Accordingly, claims 1-6 and 8-20 remain pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 stand rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nummila-Pakarinen et al (WO 2013/178242 A1; ‘WO ‘242).
cf., Specification at [0053], [0056], [0057] and [0060]). Extrusion coatings of said materials on Kraft paper are described on pages 35-36 thereof.  Although the disclosed materials were produced using a chain transfer agent, it is noted that the same is not excluded from claim 3 (from which claims 19 and 20 depend) in light of the open transitional language. Further, while the particular polymerization parameters of claim 3 (relating to the polymerization having at least three peak temperatures and the molecular weight of the resultant polyethylene being controlled by selection of the ethylene delivery pressure and the at least three peak temperatures) are not discussed in WO '242, the rejected claims are drafted in product-by-process format and drawn to an ethylene-containing polymer and an article, and not its method of production.  It is well settled that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." (MPEP 2113, quoting In re Thorpe, 111 USPQ 964, 966 (Fed. Cir. 1985)). Herein, the prior art materials and the claimed product and article appear to be essentially the same, based on the identity of the mutually disclosed properties and polymer compositions. Thus, the burden shifts to applicants to show that the claimed ethylene-containing polymer and extrusion-coated substrate are substantially different from the materials and corresponding article of WO '242 as a result of the recited method limitations.



Response to Argument
Applicants’ arguments filed 02/01/2021 have been fully considered but they are not persuasive of error in the repeated rejection.  
From the remarks on page 6 of the reply, applicants’ position appears to be that because method claim 3 has been amended to include the limitations of claim 7, which was objected to in the last Office action as being dependent upon a rejected base claim, but otherwise allowable, and because claims 19-20 depend from claim 3, claims 19-20 must likewise be allowable.
	Issue is taken with this position inasmuch as each statutory class of claims should stand on its own merits.  A product produced by a novel and unobvious process is not necessarily patentable.  See MPEP 2113 and cases cited therein.  As noted in the prior Office action and not disputed by applicants, WO ‘242 describes low-density polyethylene materials having a density, melt flow rate, weight-average molecular weight and molecular weight distribution commensurate with the corresponding parameters of ethylene-containing polymer produced pursuant to the present invention.  It is maintained that the identity of the mutually disclosed properties and polymer compositions establishes a prima facie case of unpatentability as to the claimed polymer and article.  Applicants have not shown that the instantly recited production method necessarily results in a different polymer than the extrusion-coating materials produced according to WO ‘242.  Nor have applicants come forward with evidence sufficient to rebut the prima facie case of obviousness established supra.   
Accordingly, the continued rejection of claims 19 and 20 is still deemed tenable and therefore must be maintained.
Allowable Subject Matter
	Claims 1-6 and 8-18 are allowed. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



/FMTeskin/03-13-21